Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0288298 A1 to Suzuki et al., hereinafter referred to as “SUZUKI”.
Regarding Claim 1, SUZUKI teaches a manufacturing method for a fuel cell unit obtained by joining a resin frame equipped membrane electrode assembly (see resin frame 11B fixed to the Membrane Electrode & Gas diffusion layer Assembly (hereinafter called a MEGA)) to a separator 12 (see [0010; 0027-0031]), 
the resin frame equipped membrane electrode assembly including a membrane electrode assembly and a resin frame member attached to an outer peripheral portion of the membrane electrode assembly (see electrode assembly 11 including a resin frame 11B that is fixed to the MEGA 11A so as to wrap around the periphery of the MEGA 11A in [0027]; FIG 1)
the membrane electrode assembly including an electrolyte membrane and electrodes disposed on both sides of the electrolyte membrane (see the MEGA 11A including a polymer electrolyte membrane 11a having an anode electrode (fuel electrode 11b) on one side and a cathode electrode (air electrode) 11c on the other side in [0028]; FIG 1, 3),
the manufacturing method comprising a stacking step and a laser irradiation step (see [0050-0055] wherein the method stacks separator 12, an electrode assembly 11, and a separator 12 in order to form a stacked structure, and each stacking is followed by irradiating with laser light to join the stacked structure), wherein: 
in the stacking step, a stacked portion including, stacked together, the resin frame member of the resin frame equipped membrane electrode assembly and an outer peripheral portion of the separator is placed on a metal spacer (see pressurizing member 23 being a metal plate in [0047]), and the resin frame member at a joining target portion of the stacked portion is placed so as to face a recess formed in the metal spacer (see separator 12 and MEGA 11 aligned along the pressurizing member 23 and stacked wherein the a side of the resin frame member faces the groove 23a formed in the pressurizing member 23 in [0047]; FIG 9a); and 
in the laser irradiation step, a welded portion where the resin frame member and the separator are welded to each other is formed by irradiating the separator at the joining target portion with a laser beam in a state where the resin frame member faces the recess (see there being a welded portion at where R connects with the stacked separator 12 and MEGA 11 structure through groove 23a in FIG 8, [0050-0054]).
Regarding Claim 4, SUZUKI teaches in the laser irradiation step, a peripheral portion of the joining target portion of the stacked portion is pressed toward a portion of the metal spacer that is located around the recess (see [0046-0049] wherein a pressurizing member 23 is utilized for pressing separator 12, the electrode assembly 11, and the conductive assembly 16 downward; the pressure member is continuously formed without breaks so as to allow laser light R to pass through; see also FIGs 6, 7). 
Regarding Claim 5, A manufacturing apparatus for a fuel cell unit (see resulting fuel cell stack 1 in [0008-0012]; FIG 6) in obtained by joining a resin frame equipped membrane electrode assembly (see resin frame 11B fixed to the MEGA) to a separator 12 (see [Abstract; 0010] wherein resin frame of conductive assembly is being joined with the separator), 
the resin frame equipped membrane electrode assembly including a membrane electrode assembly and a resin frame member attached to an outer peripheral portion of the membrane electrode assembly (see electrode assembly 11 including a resin frame 11B that is fixed to the MEGA 11A so as to wrap around the periphery of the MEGA 11A in [0027]; FIG 1), 
the membrane electrode assembly including an electrolyte membrane and electrodes disposed on both sides of the electrolyte membrane (see the MEGA 11A including a polymer electrolyte membrane 11a having an anode electrode (fuel electrode 11b) on one side and a cathode electrode (air electrode) 11c on the other side in [0028]; FIG 1, 3), 
the manufacturing apparatus comprising a metal spacer and a laser irradiation unit (see [0050-0055] wherein the method stacks separator 12, an electrode assembly 11, and a separator 12 in order to form a stacked structure, and each stacking is followed by irradiating with laser light to join the stacked structure), wherein: 
the metal spacer is provided with a recess (see pressurizing member 23 having groove 23a); 
the recess faces the resin frame member at a joining target portion of a stacked portion (see separator 12 and MEGA 11 aligned along the pressurizing member 23 and stacked wherein a side of the resin frame member faces the groove 23a formed in the pressurizing member 23 in [0047]; FIG 9a); 
the stacked portion is formed by stacking the resin frame member of the resin frame equipped membrane electrode assembly and an outer peripheral portion of the separator (see stacking of separator 12 and MEGA 11 being stacked in [0050-0055]; FIG 1); and 
the laser irradiation unit forms a welded portion where the resin frame member and the separator are welded together and by irradiating the separator at the joining target portion with a laser beam in a state where the resin frame member faces the recess (see there being a welded portion at where R connects with the stacked separator 12 and MEGA 11 structure through groove 23a in FIG 8; see also [0044-0065]). 
Regarding Claim 8, SUZUKI teaches a pressing portion configured to press a peripheral portion of the joining target portion of the stacked portion toward a portion of the metal spacer that is located around the recess (see [0046-0054] wherein a pressurizing member 23 is utilized for pressing separator 12, the electrode assembly 11, and the conductive assembly 16 downward; the pressure member is continuously formed without breaks so as to allow laser light R to pass through; see also FIGs 6, 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being obvious over US 2019/0288298 A1 to Suzuki et al. as applied to Claim 1 and Claim 5 above and further in view of CN-111864128-A to Piao, hereinafter referred to as “PIAO”.
Regarding Claim 2, SUZUKI teaches the separator including a first bipolar plate and a second bipolar plate and the first bipolar plate and the second bipolar plate are joined to each other in a stacked state (see separators 12 and 12 each having openings on both sides to transmit fuel gas, oxidant gas, and cooling medium. See further separators 12 and 12 having ridges and furrows as grooves in the longitudinal direction on both and define conduits for fuel gas, oxidant gas, and cooling medium in [0033-0039]. Therefore, the structure of the separators allowing for fuel gas, oxidant gas, and cooling medium to flow along them acts as conjoined first and second bipolar plates). The second bipolar plate has a through hole at the joining target portion (see there being guide holes 17 in the separator 12 in [0037], FIG 1); in the stacking step, the first bipolar plate of the separator is placed so as to face the resin frame equipped membrane electrode assembly (see one side of the separator 12 being placed facing the MEGA in FIG 1). 
SUZUKI is silent to the laser irradiation unit irradiating the first bipolar plate at the joining target portion with the laser beam that has passed through the through hole of the second bipolar plate. 
PIAO is relied upon for its teaching of forming a bonding portion welded by irradiating laser light along plates to connect components layered on top of each other (see Abstract, Page7/para 6 to Page8/para 2) wherein there is a plate through hole 121a and a frame through hole 134a through which opposite side electrode tabs 112 and 115 along electrode plates are welded to connecting portions 122 and 123 when a laser is passed therethrough both plate through hole 121a and a frame through hole 134a forms a back weld. PIAO further teaches utilizing the advantages of having a plate through hole 121a to check for defects in the laser welding (see P2/para 8 “Contents of the Invention”). 
SUZUKI teaches there being a groove 23a of the pressurizing member 23 and the laser passing through groove 23a (see SUZUKI [0047-0050]), therefore SUZUKI in further view of PIAO would have the groove 23a of SUZUKI be the through hole 134a of the frame in PIAO and SUZUKI would further comprise the through hole in the separator 12 (plate) taught in PIAO wherein the laser passes through the through hole of the pressurizing member 23 and the through hole of the separator 12 to form a weld bead joining the separator 12 and the electrode assembly 11 (see PIAO P7/para 6 to P8/para 2). 
One having ordinary skill in the art as of the effective filing date of the claimed invention would be motivated to modify SUZUKI having a through hole in the pressurizing member (frame) with the teachings of PIAO to further include a through hole in the separator (plate) wherein the laser passes therethrough both the through holes of the frame and the plate in order to take advantage of the ease in which a back welding test can be used to assess for weld defects (see PIAO P7/para 6 to P8/para 2).
Regarding Claim 6, SUZUKI teaches the separator including a first bipolar plate and a second bipolar plate and the first bipolar plate and the second bipolar plate are joined to each other in a stacked state (see separators 12 and 12 each having openings on both sides to transmit fuel gas, oxidant gas, and cooling medium. See further separators 12 and 12 having ridges and furrows as grooves in the longitudinal direction on both and define conduits for fuel gas, oxidant gas, and cooling medium in [0033-0039]. Therefore, the structure of the separators allowing for fuel gas, oxidant gas, and cooling medium to flow along them acts as conjoined first and second bipolar plates). The second bipolar plate has a through hole at the joining target portion (see there being guide holes 17 in the separator 12 in [0037], FIG 1); in the stacking step, the first bipolar plate of the separator is placed so as to face the resin frame equipped membrane electrode assembly (see one side of the separator 12 being placed facing the MEGA in FIG 1). SUZUKI is silent to the laser irradiation unit irradiating the first bipolar plate at the joining target portion with the laser beam that has passed through the through hole of the second bipolar plate. 
PIAO is relied upon for its teaching of forming a bonding portion welded by irradiating laser light along plates to connect components layered on top of each other (see Abstract, P7/para 6 to P8/para 2) wherein there is a plate through hole 121a and a frame through hole 134a through which opposite side electrode tabs 112 and 115 along electrode plates are welded to connecting portions 122 and 123 when a laser is passed therethrough both plate through hole 121a and a frame through hole 134a forms a back weld. PIAO further teaches utilizing the advantages of having a plate through hole 121a to check for defects in the laser welding (see P2/para 8 “Contents of the Invention”). 
SUZUKI teaches there being a groove 23a of the pressurizing member 23 and the laser passing through groove 23a (see SUZUKI [0047-0050]), therefore SUZUKI in further view of PIAO would have the groove 23a of SUZUKI be the through hole 134a of the frame in PIAO and SUZUKI would further comprise the through hole in the separator 12 (plate) taught in PIAO wherein the laser passes through the through hole of the pressurizing member 23 and the through hole of the separator 12 to form a weld bead joining the separator 12 and the electrode assembly 11 (see PIAO P7/para 6 to P8/para 2). 
One having ordinary skill in the art as of the effective filing date of the claimed invention would be motivated to modify SUZUKI having a through hole in the pressurizing member (frame) with the teachings of PIAO to further include a through hole in the separator (plate) wherein the laser passes therethrough both the through holes of the frame and the plate in order to take advantage of the ease in which a back welding test can be used to assess for weld defects (see PIAO P7/para 6 to P8/para 2).

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being obvious over US 2019/0288298 A1 to Suzuki et al. as applied to Claim 1 and Claim 5 above. and further in view of US 10,014,548 B2 to Nishiyama et al., hereinafter referred to as “NISHIYAMA”.
Regarding Claim 3, SUZUKI is silent to the welded portion and the recess having circular shapes when viewed in an irradiation direction of the laser beam in the laser irradiation step.  
NISHIYAMA is relied upon for teaching a fuel cell having a metal separator 14 and the membrane electrode assembly 16a welded together by an application of heat via laser heating device (see col. 8/L6-8) and that formed welded portion 98a having a substantially circular shape (see FIG 9 wherein the direction of application of heat is substantially perpendicular to the first resin frame member 58 and the top-down perspective of resin frame member 58 in FIG 5 has welded portions 98a being circular in shape, see also col. 8/L6-43). 
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the claimed invention to modify the joining line 18 (welded portion) of SUZUKI with the welded portion 98a of NISHIYAMA as both welded portions effectively connect and secure the metal separator to the membrane electrode assembly and therefore one shaping of welded portion can be substituted in for the other. 
Further, SUZUKI teaches the groove 23a (recess) having a shape corresponding to the shape of the joining line 18 (welded portion) (see [0047/L7-8]; see FIG 9A). Therefore, SUZUKI in view of NISHIYAMA having a joining line (welded portion) with a substantially circular shape as viewed from the top-down perspective of resin frame member, the groove (recess) would further comprise a correspondingly circular shape to the joining line (welded portion).
Regarding Claim 7, SUZUKI is silent to the welded portion and the recess having circular shapes when viewed in an irradiation direction of the laser beam in the laser irradiation step.  
NISHIYAMA is relied upon for teaching a fuel cell having a metal separator 14 and the membrane electrode assembly 16a welded together by an application of heat via laser heating device (see col. 8/L6-8) and that formed welded portion 98a having a substantially circular shape (see FIG 9 wherein the direction of application of heat is substantially perpendicular to the first resin frame member 58 and the top-down perspective of resin frame member 58 in FIG 5 has welded portions 98a being circular in shape, see also col. 8/L6-43). 
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the claimed invention to modify the joining line 18 (welded portion) of SUZUKI with the welded portion 98a of NISHIYAMA as both welded portions effectively connect and secure the metal separator to the membrane electrode assembly and therefore one shaping of welded portion can be substituted in for the other. 
Further, SUZUKI teaches the groove 23a (recess) having a shape corresponding to the shape of the joining line 18 (welded portion) (see [0047/L7-8]; see FIG 9A). Therefore, SUZUKI in view of NISHIYAMA having a joining line (welded portion) with a substantially circular shape as viewed from the top-down perspective of resin frame member, the groove (recess) would further comprise a correspondingly circular shape to the joining line (welded portion).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 03/096466 A1 to Sasahara et al. teaches the bonding of a pair of separators and a frame with an electrolyte retained within via laser beam irradiated onto metallic material through the frame or the separator in a fuel cell. 
US 2005/0208361 A1 to Enjoji et al. teaches a method for joining a resin member and a porous member via thermoplastic laser transmitting in a fuel cell. 
CN-106328969-A to Lu teaches welding a sealing groove of a membrane frame body to join a pair of bipolar plates and a frame therebetween. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288. The examiner can normally be reached Monday - Thursday 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA SHULMAN/Examiner, Art Unit 1722        

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722